DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	This application is a continuation in part of application serial no. 14/959,551, filed 12/4/15, which claims priority from provisional application no. 62100764, filed 1/7/15.  This application is also a continuation in part of application serial no. 14/690,679, filed 4/20/15, which claims priority from provisional application no. 61983291, filed 4/23/14.  Applicant’s after-final amendment filed April 14, 2021, has been entered (in view of the RCE filed April 27, 2021).  Prior to the amendment, claims 1-24 were pending in the application.  After entry of the amendment, claims 1-24 remain pending; of these, claims 1 and 10 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 103
4.	Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sollami U.S. Patent Application Publication No. 2002/0109395 (“Sollami ‘395”) in view of O’Neill, U.S. Patent No. 5,725,283.
Sollami ‘395 discloses a bit holder 90 (Figs. 9-10) having a body (e.g., 92, 93, 94) with a bottom (see back side 94b) and a generally cylindrical shank 97 depending 
In the same field of endeavor, O’Neill discloses a bit holder (see sleeve 250 in Figs. 11-12) having a body (e.g., the collar 254 and/or the area above it) with a bottom 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in O’Neill, to provide the Sollami ‘395 bit holder with an annular undercut formed in the bottom (i.e., in the back side 94b) of the body in place of or in addition to the annular undercut 98 formed in the Sollami ‘395 shank, in order to better reduce stress concentrations formed at the joinder of the shank and the body.
With respect to claims 2, 9, 11, and 18, Sollami ‘395 does not specifically disclose the body height being greater than the shank length (as recited in claims 2 and 11) or the top segment contacting length being at least 1/3 of the shank length (as recited in claims 9 and 18).  It is considered, however, that the necessary or desired dimensions and/or dimensional relationships would largely be dependent on various application-specific factors, such as the size of the associated base block, the type of driver upon which the base block is mounted, and the anticipated use for the associated cutting bit.  Accordingly, one of ordinary skill in the art could readily have arrived at the claimed ranges simply through the application of known design considerations and/or common sense.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 421 (2007) (“When there is a design need or market pressure to solve a problem and there are a 
With respect to claims 3-4 and 12-13, the Sollami ‘395 shank further includes a lower segment (rear taper 101) configured to make an interference contact with the bore (see paragraph [0038]) and a distal segment (e.g., 104, 105; Fig. 9) adjacent the lower segment 101.
With respect to claims 5-6 and 14-15, see Sollami ‘395 Fig. 9.
With respect to claims 7 and 16, Sollami ‘395 further discloses a flange (flange portion 94) on the bottom of the body.  O’Neill also discloses a flange (collar 254) and further teaches that the undercut is an annular rounded undercut (see the radiused area 92 in Fig. 8).
With respect to claims 8 and 17, Sollami ‘395 further discloses a central bore 107.
With respect to claim 10, Sollami ‘395 further discloses a base block 61 (Figs. 5-8) including a base 86 and a receiving portion having a bore 80.
With respect to claim 19, the Sollami ‘395 base block includes a pair of flat vertical sides (see, e.g., Fig. 8).


Response to Arguments
5.	Applicant's arguments submitted in the response filed April 14, 2021, have been fully considered as discussed below.
	Applicant advances the following argument regarding the Sollami ‘395 reference (at the second-third pages of applicant’s “REMARKS”):
Sollami also describes that “the shank portion also includes an undercut 98 between the back side 94b of the enlarged flange portion and the shank portion 97”. (¶ [0038]). Therefore, Sollami does not describe “a top segment axially extending from the undercut of the bottom of the body, the top segment subjacent the bottom of the body, the top segment adapted to make contact along a circumference with a bore of a base block”, as described by Applicant’s claims 1 and 10 as presently amended.... 

(underlining in original)

	Applicant appears to be arguing that, due to the presence of the undercut 98, the top segment of the Sollami shank cannot be considered to be “subjacent” to the bottom of the body.  In response, it is noted that the term “subjacent” is interpreted to mean “lying under or below” or “lower than though not directly below” (“Subjacent.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/subjacent. Accessed 22 May. 2021).  Accordingly, affording this term its broadest reasonable interpretation, the top segment of the Sollami shank can reasonably be considered to be “subjacent” the bottom of the body, notwithstanding the presence of the undercut 98.  In any event, the recited arrangement is also clearly 

	Applicant further presents the following argument (on the third page of applicant’s “REMARKS”):
The Office asserts that Sollami discloses that “a diameter of the mediate segment (e.g., the diameter of the mediate segment at the upper end of the shoulder 102) is less than a diameter of the top segment (e.g., the diameter of the top segment where interference contact is made)”. (Office Action, p. 3). Applicant respectfully disagrees. Sollami does not describe “a diameter of the mediate segment at the first location being less than a diameter of the top segment”, as described by Applicant’s claims 1 and 10 as presently amended.... 

(underlining in original)

In response, applicant’s attention is directed to Fig. 9 of Sollami ‘395 where it can clearly be seen that the diameter of the shank at the first location (i.e., at the upper end of the shoulder 102) is less than a diameter at the top segment (note the outward taper of the shank indicated by “T2” in Fig. 9).

Applicant further argues (at the third-fourth pages of applicant’s “REMARKS”), that, because O’Neill uses the term “sleeve” to refer to the disclosed structure, the structure cannot be considered to be a “bit holder”, as recited in applicant’s claims.  In response, it is asserted that the sleeve 50 of O’Neill (e.g., the sleeve 50 of Figs. 1-8 or the sleeve 150 of Figs. 11-12) can reasonably be considered to constitute a “bit holder” because it retains a bit (see, e.g., the bit 12 in Figs. 5-6 which is clearly retained by the 

Applicant further argues (on the fourth page of applicant’s “REMARKS”) as follows:  
The Office further asserts that O’Neill “teaches providing an undercut (undercut area 290; Fig. 12) in the bottom 256 of the body order to distribute stresses formed in the body and/or the shank during use (see col. 6, lines 29-34). O’Neill further teaches extending a top segment 253 of the shank axially from the undercut 290 (see, e.g., Figs. 11-12 and col. 6, lines 18-24)”. (Office Action, pp. 3-4). Applicant respectfully disagrees. O’Neill describes that “sleeve 250 has an elongated body member 252 and a collar 254”. (Col. 6, lines 19-20). O’Neill further describes that “the portion of the inside surface 256 of the collar 254 that is adjacent the body member 252 has a tapered surface 284 that tapers inwardly at a 10° angle (represented by arrow “G” in FIG. 12) ... it will be appreciated that the tapered surface 284 forms an undercut area 290 in the collar 254 where the collar 254 adjoins the body member 252”. (Col. 6, lines 24-27 and lines 29-32, Emphasis added). Therefore, O’Neill does not describe “a body having a bottom, the bottom comprising an annular undercut”, as described by Applicant’s claims 1 and 10 as presently amended....

(underlining in original)

Applicant’s argument is not understood.  O’Neill clearly discloses an annular undercut (i.e., undercut area 290 in Figs. 11-12).  The fact that O’Neill chooses different terms (or names) than those used by applicant for similar features does not distinguish applicant’s claims over the reference.  Unless a special definition is provided in the specification, claim terms are to be afforded the broadest reasonable interpretation consistent with the ordinary and customary meaning of the term and consistent with the 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        22 May 2021